OFFICE    OF THE AlTORNEY        GENERAL   OF TEXAS
                                  AUSTIN




    Honorable     Jaak   ?. Hemphill
    Oounty    Auditor
    Upton county
    BsWn,   Taxa
    Dear sir:



                                                            of thxd.-
                                                         ad8 in part an

                                                 inion    on eaoh of




.
Ronorable   Jaak F. Ilemphill,   pego 2
    Honorebls   Jack F. Hemphill,   page   3



                  Under Brticl66   3883 end 3891,Vornon*s Aunoteted
    Ci+iil Stabutoe, t ho 6mx26uunccqpsnrat;ion end the 6X0668 tebs
    %llowed to bs retelnsd by the county judge, county aad Uis-
    tslct    o&irke, ecu&y attorn%y, aherirr, end ta~,e%a6saor-
    collector    16 $3000.00 each ~por year.   The county offlalel.6
    Of mid OOUnty.em n01 cOmpaB6et~d on an RIUZURl6alarjr bea$a.
    The tinimum @elary,-ef fall. raid county offioiels,     sxooptin&j
    the auditor and the county oomml66ionors cannot br less then
    the total sum earned by ~6ach 66 oompsn~satlon by 6.al.d oftlcor
    in hia aeid otflciel     capeoitg for the fieoel    year 1935. Tho
    meximnrnsalary of seld Ofrid          oannot be more then tho
    mexianuuallowed oech of said offioials      undar law6 ati8t‘ing
    An&gist24, 1935, except that 6uch mexlmum may be inoree%ed
    one prr oent for .eaah $llOOO,O~O.OO ~veluetion or fraotional
*   part ther6oi, An exoaa6 of #l0,000(~00.00      .veluetlon ovdr an4
    above ths ~ximum amount allowed saoh ofiiasre ~undsr lawtb
    sxistlpg    cm August ~24; 1935; provided,  how6War, no salarias
    oovored by 6eld Ssotion 15, supra; shall 6xoeed the 6~6 of.
    ~.:$4*~500.00. _~'
                     ~'
Honoreblo   Jack F. Hemphill,   pegs 4


           we now cousidor ycur .QwEt~On wf&h roraronca
tomthe animal salam of the oounty audtt~f.     Soot&on 1
0r Sonete Bill no. 119, AOt6 or th6 47th h~iEl6tUFtl,
19W; providsbr
Honorable   Saolc B. Hsmphill,   page 5




             *xn oouutiee &l&~   the, rollowi& asseward ta3&a-
     8ions, respwtival~,    as &hmn by tha total.asssserd
     valuationa or all pxwpsrBi4r ~OertWlad’by    the oowtf
Honozwble Jaok F. Eemphill,     pago 6


                 and 1484     than$30,000,000   not to exoaad




                                                 ard411 williem8
                                                       A88i%ttult
AHtAMM